Case: 10-10075 Document: 00511299154 Page: 1 Date Filed: 11/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 19, 2010
                                     No. 10-10075
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JASON OWEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:08-CR-116-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jason Owen appeals from the concurrent 87-month sentences imposed by
the district court for his convictions of one count of manufacturing, and one
count of distributing, counterfeit currency. He argues that the district court
erred by upwardly departing from the guidelines range of 21-27 months of
imprisonment.
       Although we ordinarily review sentences for reasonableness, Gall v.
United States, 552 U.S. 38, 51 (2007), because Owen did not object to the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10075 Document: 00511299154 Page: 2 Date Filed: 11/19/2010

                                 No. 10-10075

unreasonableness of his sentence in the district court, review is for plain error
only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Given
Owen’s extensive criminal record, the district court did not err, plainly or
otherwise, by upwardly departing based upon its finding that Owen’s criminal
history category substantially under-represented the seriousness of his criminal
history or the likelihood that he would recidivate. See U.S.S.G. 4A1.3(a)(1);
United States v. Simkanin, 420 F.3d 397, 418 & n. 24 (5th Cir. 2005) (affirming
an upward departure based upon the defendant’s likelihood to recidivate). This
court has previously upheld comparable, and even greater, departures than the
one here at issue. See United States v. Smith, 417 F.3d 483, 492-93 (affirming
upward departure from 41 months to 120 months of imprisonment); United
States v. Rosogie, 21 F.3d 632, 633-34 (5th Cir. 1994) (affirming upward
departure from 30-37 month guidelines range to 150 months of imprisonment).
We similarly conclude that the degree of departure was not unreasonable in this
case.
        AFFIRMED.




                                       2